Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-31 are presented for examination.
   
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/14/2019 and 10/07/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

s 1-4, 12, 15, 22 and 24 is/are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the limitation(s) “the controller configured to: operate in a first defrost mode or a second defrost mode” and/or “determine that feedback from a first sensor of the HVAC system is unavailable” and/or “receive feedback from a second sensor of the HVAC system and operate the HVAC system in the second defrost mode instead of the first defrost mode based on the feedback from the second sensor” and/or “the second sensor is an onboard ambient temperature sensor” and/or “the onboard ambient temperature sensor is a sensing circuit integrated with the control board”; examiner is not sure how and from where the first or second feedback or response is received while controller is operating in the first or second defrost mode and for example if the controller is operating only in second defrost mode how the feedback is received from first defrost mode and vice a versa is not clear and appears to be confusing and as to controller which is operating in second defrost mode and which is unavailable like the first defrost mode is unavailable than how the operation is performed or not  performed is not clear and as to sensor is an onboard ambient temperature sensor examiner is not sure what is second sensor and how the second sensor is how or what the second sensor which is an onboard ambient temperature sensor which is sensing circuit integrated with the control board which are not clear in claimed language of claims 2-4, 15 and 24 as stated in claims 2-4, 15 and 24; there is not a proper structural relationships between these limitations, it appears to be missing some information and/or it is not clear to interpret the structural relationship between the limitations and claims 1, 12 and 22 appears to be too broad and requested the applicant to amend claims stated above to clarify language and advance the prosecution of the instant application.

. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The independent claim 1 is directed to the abstract idea of controller for a heating, ventilation, and/or air conditioning (HVAC) system, the controller configured to: operate in a first defrost mode or a second defrost mode as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements/steps, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
The independent controller claim 1 and the corresponding independent controller claim 12 and independent system claim 22 recite, in part, controller for a heating, ventilation, and/or air conditioning (HVAC) system, the controller configured to: operate in a first defrost mode or a second defrost mode; determine that feedback from a first sensor of the HVAC system is unavailable; receive feedback from a second sensor of the HVAC system; and operate the HVAC system in the second defrost mode instead of the first defrost mode based on the feedback from the second sensor.

- Obtaining and comparing intangible data in Cybersource,
- Organizing information through mathematical correlations in Digitech,
- Collecting and comparing known information in Classen,
- Collecting information, analyzing it, and displaying certain results of the collection and analysis in Electric Power Group,
- Data recognition and storage in Content Extraction,
- Mental process for logic circuit design in Synopsys,

Mathematical Relationships/Formulas 
- Formula for computing an alarm limit in Flook,
- An algorithm for calculating parameters indicating an abnormal in Grams condition,
- An algorithm for converting binary coded decimal to pure binary in Benson,
The Arrhenius equation in Deihr,

Certain Methods of Organizing Human Activity
- Generating tasks based on rules to be completed upon the occurrence of an event in Accenture,
- Classifying and storing digital images in an organized manner in TLI Comms.

This relates to an idea standing alone, such as an uninstantiated concept, plan or scheme as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper”.  

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The controller of claim 1 and the corresponding controller of claim 12 and system of claim 22 are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The method is mere instructions to implement an abstract idea on a computer and the processor add only insignificant extra solution activity (such as mere data gathering).  
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer/computerized implementation.
Dependent claims 2-11, 13-21 and 23-31 refine the objective function of claim 1 and claim 11 by setting additional rules and definitions for mathematical correlations.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a whole that is significantly more.  Applicant is requested to review all claims and make appropriate corrections as required and as necessary.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  For example some prior arts listed below to show the relation to the inventive concept to the prior art(s) and suggested to the applicant to review and consider all prior arts in considering response to this office communication.  Examiner has not rejected any of the claims 1-31 against any of the cited prior art of the records due to the rejection co claims 1-31 as stated above and the applicant is requested to review all claims and make appropriate corrections as required and as necessary to clarify the claimed language and their relationships between limitations and to advance the prosecution of the instant application.

Kopko (US 20150285539 A1) is related to heat pump system with multiple operating modes.

Brandt et al. (US 20150211779 A1) is related to system and method for operating HVAC system for operating in different defrost modes.

Chen et al. (US 20140026601 A1) is related to defrosting a heat exchanger in a heat pump by diverting warm refrigerant to an exhaust header.

Mueller et al. (US 20070209380 A1) is related to thermal superconductor refrigeration system.

The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is (571)272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAMESH B PATEL/Primary Examiner, Art Unit 2119